Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Larry Galvin on 07/12/2022.
The application has been amended as follows: 
1.  (currently amended)  A grinder-doser, comprising:
grinding members configured to receive and grind coffee beans and configured to deliver ground coffee into a dispensing conduit;
a compacting member comprising a dispensing opening aligned with the dispensing conduit for receiving the ground coffee from the dispensing conduit;
a slide guide; and
a sliding block comprising first and second openings and configured to slide along the slide guide for selectively superimposing the first opening or the second opening to the dispensing opening, allowing the ground coffee to move from the dispensing conduit to the dispensing opening via the first opening or the second opening;
wherein the first opening is reversibly closed by a closure element,
wherein the closure element comprises a flexible sheet fixed to one edge of the first opening,
wherein the closure element is configured to allow the ground coffee to move from the dispensing conduit to the dispensing opening as a thrust limit value exerted by the ground coffee on the closure element is exceeded, [[and]]
wherein thrust exerted by the ground coffee causes the closure element to bend, and
wherein the second opening is configured to allow larger particle sizes of the ground coffee to pass through the second opening than particle sizes of the ground coffee allowed to pass through the first opening.

2.  (previously presented)  The grinder-doser of claim 1, wherein the sliding block comprises intercepting members in the second opening that are configured to intercept the ground coffee moving from the dispensing conduit to the dispensing opening.

3.  (previously presented)  The grinder-doser of claim 2, wherein the intercepting members define a grille.

4.  (previously presented)  The grinder-doser of claim 1, wherein the sliding block is interposed between the dispensing conduit and the compacting member.

5.  (previously presented)  The grinder-doser of claim 1, wherein the slide guide comprises a pair of rails, and
wherein the sliding block is configured to slide along the rails.

6.  (previously presented)  The grinder-doser of claim 1, further comprising:
lock means for reversibly locking the sliding block over the compacting member such that the first opening or the second opening will be selectively superimposed to the dispensing opening.

7.  (previously presented)  The grinder-doser of claim 6, wherein the lock means comprises a first hole and a second hole formed on the sliding block, a third hole and a fourth hole formed on the compacting member, and a locking screw,
wherein the first hole and the third hole are configured to be locked in aligned relationship using the locking screw to superimpose the first opening to the dispensing opening, and
wherein the second hole and the fourth hole are configured to be locked in aligned relationship using the locking screw to superimpose the second opening to the dispensing opening.

8.  (previously presented)  The grinder-doser of claim 6, wherein the lock means comprises a first projection, a second projection, a first slit, and a second slit,
wherein the first projection is configured to be locked in the first slit for superimposing the first opening to the dispensing opening, and
wherein the second projection is configured to be locked in the second slit for superimposing the second opening to the dispensing opening.

9.  (previously presented)  The grinder-doser of claim 1, comprising drive means configured to drive the sliding block along the slide guide.

10.  (previously presented)  The grinder-doser of claim 9, wherein the drive means comprises a rack associated with the sliding block and a drive shaft, and
wherein rotation of the drive shaft in contact with the rack drives the sliding block along the slide guide.

11.  (previously presented)  The grinder-doser of claim 1, wherein the closure element comprises metal material.

12.  (previously presented)  The grinder-doser of claim 1, wherein the closure element comprises plastic material.

13.  (canceled)

14.  (currently amended)  The grinder-doser of claim 1, [[13,]] wherein a thickness of the flexible sheet is greater than or equal to 0.01 millimeters (mm) and less than or equal to 0.1 mm.

15.  (previously presented)  The grinder-doser of claim 14, wherein the thickness of the flexible sheet is greater than or equal to 0.03 mm.

16.  (previously presented)  The grinder-doser of claim 14, wherein the thickness of the flexible sheet is less than or equal to 0.08 mm.

17.  (currently amended)  The grinder-doser of claim 1, [[13,]] wherein a thickness of the flexible sheet is greater than or equal to 0.03 millimeters (mm) and less than or equal to 0.08 mm.

18.  (previously presented)  The grinder-doser of claim 1, wherein the first opening is configured to allow a dispensed amount of the ground coffee to be determined by a grinding time of the grinding members. 

19.  (previously presented)  The grinder-doser of claim 1, wherein the second opening is configured to allow a dispensed amount of the ground coffee to be determined by an amount of the coffee beans introduced to the grinder-doser.

20.  (canceled)

21.  (new)  The grinder-doser of claim 2, wherein the intercepting members comprise metal material.

22.  (new)  The grinder-doser of claim 2, wherein the intercepting members are configured to reduce electrostatic charge in the ground coffee that passes through the second opening. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, neither Ioannone (US20170112325A1) nor and Van (US20150157166A1) disclose every single limitation as set forth, nor does the combination of Ioannone and Van teach single limitation of the claim. Specifically, the prior art fails to disclose “wherein the second opening is configured to allow larger particle sizes of the ground coffee to pass through the second opening than particle sizes of the ground coffee allowed to pass through the first opening” in combination with the other limitations of the claim. 
Claims 2-12, 14-19 and 21-22 are allowed because they depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725